Citation Nr: 1424330	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected restless leg syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1985 to January 1990, and from November 1990 to July 1991.  He had activated service as a member of the Texas Army National Guard from February 2006 to June 2008. 

This case comes before the Board of Veterans' Appeal (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran's entire claims folder, to include the portion contained electronically, has been reviewed in this case.


FINDING OF FACT

The Veteran's restless leg syndrome manifests with severe daily pain attacks as due to manifestations associated with bilateral tarsal tunnel syndrome in the feet; the disability picture is fully contemplated by the regulatory criteria.  


CONCLUSION OF LAW

Entitlement to an initial 30 percent rating, but no more than 30 percent, for service-connected restless leg syndrome, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8103 (2013).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2013).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide. Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his initial claim for service connection.  The issue of entitlement to a higher initial rating is downstream from the initial grant of service connection, and, in this case, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates (as outlined in Dingess-Hartman).  Further, as regards the award of the maximum schedular 30 percent disability rating assigned in the decision below, any deficiency with respect to the timing or content of VCAA notice is moot.   

It is pertinent to note that the Veteran is represented by the Texas Veterans Commission (TVC), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for a higher initial rating, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was afforded comprehensive VA examinations to address his contentions, and the reports of these examinations adequately address the severity of service-connected restless leg disorder, and are adequate to resolve the issue on appeal.  There is no indication of any additional relevant evidence that has not been obtained, and thus, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Initial Ratings-General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record. After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Veteran was awarded service connection for restless leg syndrome in a December 2008 rating decision.  While the condition was found to exist and to be related to the Veteran's active service, it was not deemed severe enough to warrant compensation.  Essentially, the Veteran contends that this action was in error, and that his service-connected restless leg syndrome is more severe than what is considered in the noncompensable rating.  For reasons discussed in detail below, the Board agrees.  

The Veteran's lower extremity pathology is quite complex, and he is in receipt of service-connected compensation benefits for several lower extremity disorders.  Specifically, plantar fasciitis disabilities (with painful scars on the left foot) are service-connected bilaterally, and there is a lengthy history of orthopedic and neurological involvement, to include manifestations necessitating surgical intervention, in the bilateral feet.  The Veteran has come forth with an allegation that there is neurological pathology separate from these other service-connected conditions which manifest in the form of restless leg syndrome.  He argues that these symptoms are severe in nature.  

In a VA examination afforded with his initial claim for service connection, dated in October 2008, the Veteran was noted to have been assessed with restless leg syndrome by his private physician in a time proximate to the examination.  The VA examiner, while noting the condition was present, stated that there was no evidence of neurological testing associated with the diagnosis, and that active symptoms were not apparent.  Further, while the Veteran had been on medication for the condition, at that time, it was not severe enough to require continued usage of the drug.  Based on this, the RO assigned the noncompensable rating, determining the current restless leg syndrome to be "mild" in nature.  

Following the Veteran's disagreement with the rating action, he continued to allege that his restless leg syndrome was severe, and a new examination was afforded in March 2010.  The VA examiner noted that medications were now necessary and that the Veteran took levodopa and carbodopa for the condition.  The frequency of attacks were described as "less than daily," and the examiner was unsure as to if the restless leg disorder was better categorized as a tic disorder (that is, the manifestations of the limb movement condition were, apparently, difficult to distinguish).  The Veteran's sensory examination was reported to be normal at that time, and there was no noted effect on the activities of daily living.  

An additional VA examination, dated in July 2010, was afforded to address the separate service-connected foot conditions as well as the restless leg syndrome.  This examiner noted that the Veteran's restless leg syndrome was diagnosed in August 2008 and that there was no rationale given for the assessment.  The Veteran was noted to be medicated for the condition; however, the examiner stated that the diagnosis was "in limbo," and that the poor response to medication led him to believe that the diagnosis was in doubt.  No specific manifestations of the condition were discussed; however, the Veteran's allegation of continual worsening of the problem were noted.  

Lastly, the Veteran was examined in August 2011.  The Veteran was given a comprehensive peripheral nerve examination by VA at this time, and the VA examiner specifically assessed restless leg syndrome as being present.  Moreover, presumably due to the confusion over specific nerve involvement and the similarity in symptom presentation with a nervous tic, the examiner explained that tarsal tunnel syndrome, which was present bilaterally, was associated with the restless leg syndrome.  Pain was noted as the principal symptom, and stepping on the feet caused this manifestation in the Veteran.  It was explained that the symptoms were only relieved when the Veteran would attempt to stay off of his feet, and that there were frequent attacks of the condition.  Essentially, the Veteran would experience painful episodes once every four hours, and the duration of the pain was all day.  With respect to the severity of the condition, the examining VA physician described the symptoms, expressly, as "severe" in nature.  Regarding treatment, it was noted that narcotics were necessary occasionally, and that the medication "help[ed] some."  Other symptoms, to include tingling, pricking, and burning sensations in the feet were noted to be present, and the Veteran was noted to have needed podiatric surgery in April 2011 to release the tarsal tunnel in the left foot.  

As alluded to briefly above, the Veteran has had several foot surgeries in recent years.  The VA clinical records do include consultations for tarsal tunnel release in the left foot occurring in 2011, with symptoms of this condition being present subsequent to operative intervention.  Specifically, in October 2013, the Veteran was noted to have pain that was "8/10," and he needed a cam walker to ambulate.  In the prior year, in October 2012, the Veteran required a lumbar injection to block nerve pain in the feet.  Indeed, the clinical history throughout the appeal period contains complaints of "neuralgia, neuritis, and radiculitis," and the Veteran has, in addition to his occasional need for narcotics, been consistently treated with medications specifically targeted to the restless leg movement associated with his lower extremity neurological problems.  

As far as functional impairment, the 2011 VA examiner, who was also considering other service-connected lower extremity issues, noted that the Veteran could not stand for long periods and that there was an impact in the ability to maintain employment.  The Veteran is, however, currently employed with the Transportation Security Administration (he has been placed on various periods of medical leave due to surgical convalescence and additional work-related injury, but has not been terminated from his job), and he was denied entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  That determination was not appealed.  

There is no specific rating criteria for restless leg syndrome in the regulatory scheme.  Thus, the Board must consider a rating by analogy for a Diagnostic Code that most accurately represents the Veteran's symptomatology.  See 38 C.F.R. § 4.20.  In this regard, it is noted that a convulsive tic is rated under Code 8103.  This is most apropos for rating the Veteran's disability, as the March 2010 VA examiner, in describing the disability picture, implied that the overlap of symptoms was so similar as to necessitate consideration of a tic as the correct diagnostic entity.  While restless leg syndrome was subsequently confirmed in 2011, this similarity in symptomatology is strong enough so that a rating under Code 8103 is most appropriate.  

Under Code 8103, mild convulsive tics are zero percent disabling; moderate convulsive tics are 10 percent disabling, and severe convulsive tics are evaluated as 30 percent disabling.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved.  See 38 C.F.R. § 4.114, Diagnostic Code 8103.  

The Board observes that words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence clearly indicates a gradual progression and worsening of the pathology associated with restless leg syndrome.  Indeed, while the Veteran initially needed only medication to help with his problems, he has subsequently been found to have specific nerve involvement in the feet associated with his restless leg syndrome.  The syndrome is productive of frequent pain and other neurological problems ("tingling," etc.), and has been categorized as "severe" by a medical professional.  Further, surgical involvement has been necessary for the trapped tarsal tunnel in the left foot, and the Veteran had a lengthy history of nerve block and ambulatory problems prior to and after that intervention.  The condition has progressed from being asymptomatic to having a severe impairment in the Veteran's daily functioning.  The pain and episodes of attack occur daily and last throughout the day.  When considering this, the Board must conclude that the restless leg syndrome, manifested via tarsal tunnel entrapment and pain (that now requires occasional narcotic prescription), is severe in its disabling nature.   As this is the case, the maximum schedular 30 percent evaluation is the most appropriate rating, and the claim for an increase will be granted to that level.  

With the award of the 30 percent rating for service-connected restless leg syndrome, the Board notes that the maximum schedular rating is now in effect.  There is thus no need to discuss entitlement to a higher rating purely within the criteria expressed in the applicable regulations.  Further, while the Veteran has had surgery for his condition and has had to be absent from his work during his convalescence, there is nothing so unique about the manifestations of service-connected restless leg syndrome to take it outside of what is contemplated by the assignment of the current schedular rating.  Indeed, in noting the "severe" nature of the condition, and in awarding a commensurate 30 percent evaluation, the schedular criteria fully contemplates the severity of the service-connected restless leg syndrome.  As that is the case, there is no need to refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  With respect to consideration of an extraschedular rating in excess of the maximum 30 percent rating assigned in this decision, it is noted that that doctrine is not applicable because the preponderance of the evidence is against that portion of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to a 30 percent initial disability rating for service-connected restless leg syndrome is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


